Citation Nr: 1147373	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2011, the Veteran presented testimony before the undersigned in a Travel Board hearing at the RO.  A copy of the transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in service or within one year following discharge, and is unrelated to service.

2.  Tinnitus was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in October 2007 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also informed the Veteran of the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records have been obtained and associated with the record.  A VA audiological examination was conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing her conclusions.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran has not asserted that there is any deficiency in his VA examination.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of diseases of the central nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hearing loss or tinnitus.  On separation examination in September 1968 the Veteran's hearing acuity was measured as 15/15 bilaterally on spoken and whispered voice testing.  The summary of defects and diagnoses did not include any reference to hearing loss or tinnitus, and the Veteran was deemed qualified for release from active duty and to perform all the duties of his rate at sea or on foreign service.  

The record contains a memorandum of appreciation dated in August 1967.  Therein, the author noted that the Veteran had actively participated in combat patrols on river patrol boats from August 1966 to August 1967, and that he was involved in 14 engagements with the enemy.

The Veteran's claim for service connection was received in July 2007.  He noted that he had served as an ordinance mechanic and that he was exposed to combat noise without hearing protection.

On VA examination in November 2007, the Veteran's history was reviewed.  The examiner noted that the discharge examination report showed that voice testing was 15/15, but that such testing was not sensitive to high frequency hearing loss.  She also noted that the Veteran had participated in combat patrols and had been involved in 14 firefights.  She concluded that there was no evidence indicating tinnitus or hearing loss at any time during service.  She noted that the Veteran had complained of ringing in the ears at a VA facility in July 2003.  The Veteran reported that following service, he worked as a semi-truck driver and truck mechanic with intermittent use of hearing protection while using air tools and an air unloading system.  He indicated that he also worked for seven years as a boat mechanic and in auto salvage with the occasional use of a power drill.  With respect to recreational noise exposure, the Veteran indicated that he hunted seasonally for two years following service and that he had been riding a motorcycle for 20 years with a full helmet.  He was unable to recall a specific date of tinnitus onset, reporting that it started in the 1980s.  He also reported that he first noted  hearing problems in the 1980s.  Puretone threshold audiometry revealed the following:





HERTZ



500
1000
2000
3000
4000
Average
Right
15
35
40
50
60
46.25
Left
10
25
35
45
50
38.75

Speech recognition scores were 88 percent for the right ear and 92 percent for the left.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of service.  She noted that they could be a result of several factors, including occupational noise exposure (semi-truck driver, mechanic) recreational noise exposure (motorcycle, power tools, hunting), and military noise exposure.  She pointed out that the Veteran did not report hearing loss or tinnitus on discharge, and that by his report, he did not notice tinnitus and hearing loss until the 1980s, some 11 years after discharge.  

At his April 2011 hearing, the Veteran testified that he fired weapons in service and that he did not recall whether he used hearing protection during training.  He noted that he served on a river patrol boat and that he fired a .50 caliber gun.  He discussed his post-service noise exposure.  He stated that he noticed ringing in his ears shortly following service and that it had gotten continually worse.  He noted that he did not seek treatment until recently because he was under the impression that there was nothing to be done about it.  He indicated that he first noticed hearing loss in the 1980s, when he got to the point where he could not hear normal conversations, especially with background noise.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for bilateral hearing loss disability or tinnitus.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology for many years following service.  The earliest post-service complaint for any problems with the Veteran's hearing acuity dates to 2003, when he reported ringing in his ears.  Notably, the Veteran has reported that he first noticed hearing loss and tinnitus symptoms in the 1980s, several years following service.  This is consistent with the history provided during November 2007 VA examination in which he indicated that he first noticed hearing loss and tinnitus in the 1980s.  In short, the most credible evidence regarding the most likely date of onset of the claimed hearing loss and tinnitus consists of the Veteran's statements dating such onset to the 1980s.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses of hearing loss disability and tinnitus, it does not contain reliable evidence which relates these claimed disabilities to any injury or disease in service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran has most recently stated that he experienced ringing in his ears shortly following service.  However as discussed above, his previous statements, to include those to a medical provider, point to an onset in the 1980s, years following service.  As such, the Board finds that the Veteran's more recent statements regarding onset of his symptoms to be unreliable to establish onset of the claimed disabilities.  In summary, the Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the November 2007 VA examiner concluded that the current hearing loss and tinnitus were not related to service.  In essence, she provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Absent reliable lay or medical evidence relating these claimed disabilities to service, and in consideration of the VA opinion discussed above, the Board concludes that the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. 
§ 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
LANA K. JENG
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


